DETAILED ACTION
This office action is in response to RCE filed on 2/16/2021.
Claims 1 – 5, 11, 12, 19, 21 and 23 are amended.
Claims 1 – 12, 15 – 19 and 21 – 23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 6, 8 – 12, 15, 16, 18, 19 and 21 – 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al (US 20160247248, prior art part of IDS dated 7/24/2019, hereinafter Ha), in view of Cen et al (US 20120266165, hereinafter Cen), and further in view of Tsirkin (US 20150058838).

As per claim 1, Ha discloses: A method for managing graphics processing unit (GPU) allocation for a virtual machine (VM), comprising: 
while a first graphics processing unit (GPU) driver is running in the VM, recording in a GPU command log commands sent to a first GPU associated with the first GPU driver, (Ha figure 5 and [0063]: “At block 504, the logger module 140 records GPU commands from a virtual machine (VM). For example, the logger module 140 can record GPU commands transmitted from a VM to a renderer. For example, GPU commands can include commands to create and remove resources, draw shapes, objects, textures, create frame buffers, etc. In some examples, the logger module 140 can save the GPU commands to a log file”.)
deallocating the first GPU from the VM; (Ha figure 4 and [0058]: “During migration, the destination host 412 can suspend links with the old renderer 404 and store the log 430 containing GPU commands”.)
allocating a second GPU to the VM; and following the offloading the deallocating the allocation, and the loading, replaying the GPU command log recorded for the first GPU to the second GPU to restore a GPU context from the first GPU within the second GPU in the GPU-passthrough virtualization setting. (Ha figure 4 and [0058]: “the destination host 412 can start a new renderer 432 and resume the TCP Relay Program 408 after switching to links 444. When the Guest OS 420 of the VM 422 resumes operation, the Guest OS 420 can restore the TCP communication on the links 424 since the TCP states match at the Guest OS 420 and the TCP Relay Program 408. Thus, the Guest OS 420 and the TCP Relay Program 406 encapsulated in the VM 410 can be migrated to a destination host 412 using traditional VM migration techniques while maintaining the TCP state between the Guest OS 420 and the TCP Relay Program 408 at links 424”; [0047]: “The graphics subsystem 212 of server 204 can then send the GPU commands from the renderer 216 to the GPU 220 to produce frame buffers and encode video on encoder 226. Thus, the graphics subsystem 212 may rebuild the GPU state of the source GPU 218”.)
Ha did not explicitly disclose:
offloading, from an operating system (OS) of the VM, the first GPU driver, wherein the offloading of the first GPU driver is controlled by a VM controller in the VM; loading, by the VM controller in the VM, a second GPU driver, associated with the second GPU, in the OS of the VM;  
wherein the GPU is allocated to and deallocated from the VM in a GPU-passthrough virtualization setting in which a GPU assigned to the VM bypasses a hypervisor;
However, Cen teaches:
offloading, from an operating system (OS) of the VM, the first GPU driver, wherein the offloading of the first GPU driver is controlled by a VM controller in the VM; loading, by the VM controller in the VM, a second GPU driver, associated with the second GPU, in the OS of the VM; (Cen [0028]: “the guest graphics driver 232 may have a wrapper-plugin structure. Each of underlying device VGPU 226 and VF 214 may be managed by a corresponding plugin of the guest graphics driver 232. For example, the guest graphics driver 232 may comprise a driver plugin 236 for VGPU 226 and a plugin 238 for the VF 214. Each driver plugin for an underlying graphics device may have a knowledge about the BAR mapping of the underlying graphics device… the wrapper 234 may detect the active underlying graphic device exposed by the combined virtual graphics device 222 and select a proper plugin that matches the detected underlying device. The wrapper 234 may determine a plugin for the currently active underlying device, and/or may switch to a new plugin in response to VMM 220 switching the underlying graphics device”; [0029]: “in response to VM migration, the wrapper 234 may notify the guest OS 230 and graphics stack 244 of the switch of underlying graphics device… the guest graphics driver 232 may invoke a plugin for the active underlying device in response to the notification from the wrapper 234”; [0032]: “guest wrapper driver may detect which underlying graphics device is active through information in virtual PCIe configuration space registers or emulated MMIO register such as BAR0… guest wrapper driver may load the corresponding driver plugin for the detected active underlying graphics device such as emulated graphic device 226 or VF 214 and/or may initialize the active underlying graphics device by the loaded driver plugin”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Cen into that of Ha in order to offloading a first graphics processing unit (GPU) driver, associated with a first GPU, from an operating system (OS) of the VM, wherein the offloading of the first GPU driver is controlled by a VM controller in the VM; loading, by the VM controller in the VM, a second GPU driver, associated with the second GPU, in the OS of the VM. Cen teaches 

Tsirkin teaches:
wherein the GPU is allocated to and deallocated from the VM in a GPU-passthrough virtualization setting in which a GPU assigned to the VM bypasses a hypervisor; (Tsirkin [0025]: “The hypervisor may assign a device to a virtual machine (VM) running on a host machine. An assigned device is a physical device that is exposed to a guest as part of the VM and may also be known as a pass-through device. Device assignment allows the guest running on the VM to which the device is assigned to have direct access to the device. The overhead of virtualization is low because a big portion of the functionality for accessing the assigned device is running within the VM”; [0039]: “Guest 122 may activate or deactive assigned device driver 124 and emulated device driver 126. In an example, assigned device driver 124 is active and is specific to NIC 106. In such an example, guest 122 accesses the assigned device using assigned device driver 124. Any guest as part of a VM to which a device is assigned may be capable of controlling the device. The device may be assigned to and controlled by at most one VM at any point in time. Guest 122 may bypass hypervisor 140 and directly access the assigned NIC (e.g., to receive and send data over a network) and/or the assigned storage device (e.g., to store data).”)


As per claim 2, Ha, Cen and Tsirkin further teach:
The method of claim 1, wherein recording the commands in the GPU command log comprises recording at least one GPU application programming interface (API) command with a shadow library. (Ha [0063]: “the logger module 140 records GPU commands from a virtual machine (VM). For example, the logger module 140 can record GPU commands transmitted from a VM to a renderer. For example, GPU commands can include commands to create and remove resources, draw shapes, objects, textures, create frame buffers, etc. In some examples, the logger module 140 can save the GPU commands to a log file. For example, the log file can be stored in a system memory 106. If a snapshot was taken as in block 502, the logger module 140 can begin recording GPU commands after the point in time that the snapshot was taken.”)

The method of claim 1, further comprising: receiving, by the VM controller from a host controller that manages the first GPU, an indication that a different GPU is to be assigned to the VM, wherein the offloading, the deallocating, the loading, and the replaying are in response to the indication from the host controller. (Cen [0029]: “in response to VM migration, the wrapper 234 may notify the guest OS 230 and graphics stack 244 of the switch of underlying graphics device… the guest graphics driver 232 may invoke a plugin for the active underlying device in response to the notification from the wrapper 234”; [0032]: “guest wrapper driver may detect which underlying graphics device is active through information in virtual PCIe configuration space registers or emulated MMIO register such as BAR0… guest wrapper driver may load the corresponding driver plugin for the detected active underlying graphics device such as emulated graphic device 226 or VF 214 and/or may initialize the active underlying graphics device by the loaded driver plugin”.).)

As per claim 5, Ha, Cen and Tsirkin further teach:
The method of claim 1, further comprising migrating the VM from a first host to a second host. (Ha [0058]: “the Guest OS 420 and the TCP Relay Program 406 encapsulated in the VM 410 can be migrated to a destination host 412 using traditional VM migration techniques while maintaining the TCP state between the Guest OS 420 and the TCP Relay Program 408 at links 424”.)

As per claim 6, Ha, Cen and Tsirkin further teach:
The method of claim 5, wherein the first GPU is associated with the first host and the second GPU is associated with the second host. (Ha figure 4)

As per claim 8, Ha, Cen and Tsirkin further teach:
The method of claim 1, wherein at least one of the first GPU or the second GPU is associated with a GPU bank external to a host of the VM. (Ha figure 4)

As per claim 9, Ha, Cen and Tsirkin further teach:
The method of claim 1, further comprising: determining which GPU command of a plurality of GPU commands sent by the OS of the VM affects a rendering of a future frame; and recording, in the a GPU command log, the GPU command determined to affect the rendering of the future frames. (Ha [0058] - [0059])

As per claim 10, Ha, Cen and Tsirkin further teach:
(Cen figure 2)
As per claim 11, it is the system variant of claim 1 and is therefore rejected under the same rationale.
As per claim 12, it is the system variant of claim 4 and is therefore rejected under the same rationale.
As per claim 15, it is the system variant of claim 5 and is therefore rejected under the same rationale.
As per claim 16, it is the system variant of claim 6 and is therefore rejected under the same rationale.
As per claim 18, it is the system variant of claim 8 and is therefore rejected under the same rationale.
As per claim 19, it is the system variant of claim 9 and is therefore rejected under the same rationale.

As per claim 21, Ha, Cen and Tsirkin further teach:
The method of claim 4, further comprising: sending, by the VM controller in the VM, a signal to a host controller of a host in which the VM executes, the signal Cen figure 4A and 4B)

As per claim 22, Ha, Cen and Tsirkin further teach:
The method of claim 1, further comprising: receiving, by the VM controller, an instruction indicating that a different GPU is to be assigned to the VM; and in response to receiving the instruction, instructing, by the VM controller, a shadow library to log GPU commands in the GPU command log, wherein the offloading, the deallocating, the allocating, the loading, and the replaying are in response to the instruction. (Cen figure 4A, 4B, Ha [0063])

As per claim 23, it is the non-transitory machine-readable storage medium variant of claim 1 and is therefore rejected under the same rationale.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha, Cen and Tsirkin, and further in view of Dror et al (IS 20110102443, hereinafter Dror).

As per claim 3, Ha, Cen and Tsirkin did not teach:
recording the at least one GPU API command with the shadow library comprises recording the at least one GPU API command via a user mode driver.
However, Dror teaches:
The method of claim 2, wherein recording the at least one GPU API command with the shadow library comprises recording the at least one GPU API command via a user mode driver. (Dror [0055]: user mode driver.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Dror into that of Ha, Cen and Tsirkin in order to log the at least one GPU API command with the shadow library comprises logging the at least one GPU API command via a user mode driver. Ha [0063] teaches a logger module records GPU commands issued by a VM during a VM migration, it would be obvious for one of ordinary skill in the art to expend that so that the GPU command issued by the VM is issued through user mode driver, such combination would have enhance the overall appeals of all references.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha, Cen and Tsirkin, and further in view of Barnes (US 20120092351).

As per claim 7, Ha, Cen and Tsirkin did not teach:
GPU and the second GPU are associated with a common host.  
However, Barnes teaches:
The method of claim 1, wherein the first GPU and the second GPU are associated with a common host. (Barnes [0009])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Barnes into that of Ha, Cen and Tsirkin in order to have the first and second GPU are associated with a common host. Ha figure 4 shows the GPUs are part of different hosts, however, one of ordinary skill can easily see that alternative configurations such as having both GPU available on a single host is also possible in the migration process taught by Ha, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 UCS 103.

As per claim 17, it is the system variant of claim 7 and is therefore rejected under the same rationale.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 12, 15 – 19 and 21 – 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196